Appeal by the defendant from a resentence of the Supreme Court, Kings County (D’Emic, J.), imposed December 8, 2004, upon his conviction of burglary in the second degree, criminal contempt in the first degree, and assault in the third degree (two counts), upon a jury verdict.
Ordered that the resentence is affirmed.
New York’s persistent violent felony offender statute, Penal Law § 70.08, pursuant to which the defendant was sentenced, is not unconstitutional (see People v Rivera, 5 NY3d 61 [2005], cert denied 546 US 984 [2005]; People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]; People v Garcia-Lopez, 308 AD2d 366 [2003], cert denied 541 US 1078 [2004]; People v Grigg, 299 AD2d 367 [2002]; People v Feliciano, 285 AD2d 371 [2001]; People v Melendez, 282 AD2d 409 [2001]; People v Grivas, 281 AD2d 346 [2001]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
*725The contentions raised in the defendant’s supplemental pro se brief are without merit. Santucci, J.P., Lifson, Covello and Angiolillo, JJ., concur. [See 6 Misc 3d 625 (2004).]